       Case 1:18-cv-00176-CRK Document 110               Filed 06/03/21     Page 1 of 3




            IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE CLAIRE R. KELLY, JUDGE
__________________________________________
                                              )
CHANGZHOU TRINA SOLAR ENERGY CO.              )
LTD., ET AL.,                                 )
                                              )
                  Plaintiffs and Consolidated )
                  Plaintiffs,                 )
                                              )
       and                                    )
                                              )
JA SOLAR TECHNOLOGY YANGZHOU CO., )
LTD. ET AL.,                                  )
                                              )
                  Plaintiff-Intervenors,      )
                                              )
       v.                                     ) Consol. Court No. 18-00176
                                              )
UNITED STATES,                                )
                                              )
                  Defendant,                  )
                                              )
       and                                    )
                                              )
SOLARWORLD AMERICAS, INC. ET AL.,             )
                                              )
                  Defendant-Intervenor and    )
                  Consolidated Defendant-     )
                  Intervenors.                )
__________________________________________)

        DEFENDANT’S REQUEST TO SUSTAIN REMAND REDETERMINATION

       Defendant, the United States, respectfully requests that the Court sustain the Department

of Commerce’s second remand results in this action and enter judgment accordingly. See Final

Results of Redetermination Pursuant to Court Remand (April 5, 2021) (ECF No. 105).

Commerce has fully complied with the Court’s remand order. See Remand Order, Changzhou
        Case 1:18-cv-00176-CRK Document 110                Filed 06/03/21     Page 2 of 3




Trina Solar Energy Co., Ltd., et al. v. United States, Ct. Int’l Trade No. 18-176, Slip Op. 21-2

(January 4, 2021) (ECF No. 102). Specifically, consistent with the Court’s remand order,

Commerce in calculating plaintiff Changzhou Trina Solar Energy Co.’s dumping margin

reconsidered its surrogate value selection for international ocean freight expenses. Commerce

determined to rely on data from Xeneta rather than data from Maersk as the best available

information with which to value Trina’s ocean freight expenses, and revised its calculation of

Trina’s weighted-average dumping margin accordingly.

       Plaintiffs and plaintiff-intervenors have filed comments in support of the remand results

before this Court requesting that this Court sustain the remand results. See Plaintiff Trina’s

Comments on Final Results of Remand Redetermination (May 5, 2021) (ECF. No. 108);

Comments on Final Results of Remand Redetermination of JA Solar Technology Yangzhou Co.,

Ltd., Shanghai JA Solar Technology Co., Ltd. and JingAo Solar Co., Ltd. (May 5, 2021) (ECF

No. 107). Consequently, no party contests the remand results, and it is appropriate for the Court

to sustain them and enter judgment.

                                                     Respectfully Submitted,

                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General



                                                     JEANNE E. DAVIDSON
                                                     Director



                                                     /s/ Tara K. Hogan
                                                     TARA K. HOGAN
                                                     Assistant Director




                                                 2
       Case 1:18-cv-00176-CRK Document 110    Filed 06/03/21    Page 3 of 3




                                         /s/ Joshua E. Kurland
OF COUNSEL:                              JOSHUA E. KURLAND
LESLIE M. LEWIS                          Trial Attorney
Attorney                                 U.S. Department of Justice
Office of the Chief Counsel              Commercial Litigation Branch
for Trade Enforcement & Compliance       P.O. Box 480
U.S. Department of Commerce              Ben Franklin Station
Washington, D.C. 20230                   Washington, D.C. 20044
                                         Tel: (202) 616-0477
                                         Fax: (202) 307-0972
                                         E-mail: Joshua.E.Kurland@usdoj.gov

June 3, 2021                             Attorneys for Defendant United States




                                     3
